DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birch et al. (US 2018/0222504 A1).
Referring to Claim 1: Birch discloses a sensor device comprising: 
a housing () configured to be mounted on a first railroad vehicle (Fig. 7); 
an audio sensor coupled to the housing and being configured to (i) monitor sounds emanating from one or more wheels of the first railroad vehicle as the first railroad vehicle moves along a track and (ii) generate sound data associated therewith (Para. [0024]); 
a CPU configured to compare the generated sound data with known wheel sounds to determine if a wheel anomaly sound is present within the generated sound data; and a transmitter configured to transmit a wheel anomaly signal responsive to a determination by the CPU that a portion of the generated sound data is indicative that a first one of the one or more wheels has a wheel anomaly (Para. 78-80, ).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samadani et al. (US 2019/0250069 A1).
Referring to Claim 1: Samadani discloses a sensor device (104, 300) (Para. 0061]) comprising: 
a housing (800, 802) configured to be mounted on a first railroad vehicle (103) (Figs. 2 and 9) (Para. [0025] and [0063]); 
an audio sensor (302) coupled to the housing and being configured to (i) monitor sounds emanating from one or more wheels of the first railroad vehicle as the first railroad vehicle moves along a track and (ii) generate sound data associated therewith (Para. [0066]) (Fig. 3); 
a CPU (310) (Fig. 3) configured to compare the generated sound data with known wheel sounds to determine if a wheel anomaly sound is present within the generated sound data (Para. [0067] and [0089]) (Fig. 7); and 
a transmitter (312) (Fig. 3) configured to transmit a wheel anomaly signal (719) responsive to a determination (712) by the CPU that a portion of the generated sound data is indicative that a first one of the one or more wheels has a wheel anomaly (Para. [0078] and [0090]) (Fig. 7).

Referring to Claim 2: Samadani discloses a sensor device, further comprising a controller (310) within the housing (800, 802), the controller being operatively coupled to the audio sensor (302) and the transmitter (312) (Figs. 3 and 8) (Para. [0039]).

Referring to Claim 3: Samadani discloses a sensor device, further comprising one or more accelerometers (302) within the housing (800, 802), the one or more accelerometers being operatively coupled to the controller (310) (Para. [0063]) (Fig. 3).

Referring to Claim 5: Samadani discloses a sensor device, further comprising a receiver (202) configured to receive signals from a second sensor device (104) that is mounted to a second railroad vehicle (103) (Fig. 2) (Para. [0026-29]).

Referring to Claim 6: Samadani discloses a sensor device, wherein the second railroad vehicle (103) is coupled to the first railroad vehicle (103) such that second railroad vehicle and the first railroad vehicle are part of a single train (209) (Para. [0024]) (Fig. 2).

Referring to Claim 7: Samadani discloses a sensor device, wherein the second railroad vehicle (103) and the first railroad vehicle (103) are coupled together with one or more additional railroad vehicles (103) positioned between the first railroad vehicle and the second railroad vehicle (Para. [0024]) (Fig. 2).

Referring to Claim 9: Samadani discloses a system for monitoring wheels of a train (209) as the train moves along a track (Fig. 2), the system comprising: 
a first sensor device (104, 300) mounted on a first railroad vehicle (103) of the train, the first sensor device including: 
a first audio sensor (302) configured to (i) monitor sounds emanating from a first portion of a plurality of wheels of the train as the train moves along the track and (ii) generate a first set of sound data associated with the monitored sounds emanating from the first portion of the plurality of wheels (Para. [0066]) (claim 5); and 
a first transmitter (312) configured to transmit a first broken wheel signal (719) responsive to a determination that a portion of the first set of sound data is indicative that a first one of the first portion of the plurality of wheels is broken (Para. [0089]) (Fig. 7); and 
a second sensor device (104, 300) mounted on a second railroad vehicle (103) of the train (Fig. 2), the second device including: 
a second audio sensor (302) configured to (i) monitor sounds emanating from a second portion of the plurality of wheels of the train as the train moves along the track and (ii) generate a second set of sound data associated with the monitored sounds emanating from the second portion of the plurality of wheels (Para. [0066]) (claim 5); and 
a second transmitter (312) configured to transmit a second broken wheel signal (719) responsive to a determination that a portion of the second set of sound data is indicative that a first one of the second portion of the plurality of wheels is broken (Para. [0089]) (Fig. 7).

Referring to Claim 10: Samadani discloses a system, wherein the first sensor device (104, 300) and the second sensor device (104, 300) are in wireless communication with each other, form a portion of a mesh wireless network, or both (Para. [0008] and [0078]).

Referring to Claim 12: Samadani discloses a system, wherein the first sensor device (104, 300) and the second sensor device (104, 300) are communicatively connected with a master controller (202) located within a lead locomotive (206) of the train (209) such that the master controller is configured to receive the first broken wheel signal and the second broken wheel signal (Para. [0049]).

Referring to Claim 13: Samadani discloses a system, responsive to the master fig. 7controller (202) receiving the first broken wheel signal or the second broken wheel signal, the master controller is configured to issue an alert (719) (Para. [0049] and [0090]) (Figs. 2 and 7).

Referring to Claim 14: Samadani discloses a system, wherein the issuance of the alert (719) includes a display of an alert message on a display device (Para. [0049]), an audio message played on a speaker, a sound played on the speaker, a flashing light, or any combination thereof.

Referring to Claim 15: Samadani discloses a system, wherein the alert (719) is indicative that one or more of the plurality of wheels is (i) broken, (ii) about to break (Para. [0083]), (iii) needs further analysis, (iv) needs servicing, or (v) any combination thereof (Para. [0089]) (Fig. 7).

Referring to Claim 17: Samadani discloses a system, wherein the first sensor device (104, 300) and the second sensor device (104, 300) are configured to continuously monitor the sounds emanating from the first and second portions of the plurality of wheels as the train (209) moves along the track (Para. [0072]).

Referring to Claim 18: Samadani discloses a system, further comprising a timing synchronization unit configured to communicate periodic impacts sensed by the first sensor device and the second sensor device to determine a location of the periodic impact within the train (Para. [0037]).

Referring to Claim 19: Samadani discloses a system, further comprising a filter configured to aid in distinguishing pre-existing periodic sounds from sounds associated with broken wheels (Para. [0039], [0058-60], and [0089]).

Referring to Claim 39: Samadani discloses a sensor device (104, 300) comprising: 
an audio sensor (302) configured to be mounted on a railroad vehicle (103), the audio sensor being configured to (i) monitor sounds emanating from one or more components of the railroad vehicle as the railroad vehicle moves along a track and (ii) generate sound data associated with the monitored sounds emanating from the one or more components (Para. [0066]) (claim 5); and 
a wireless communication module (312) configured to transmit an anomaly signal (719) responsive to a determination that a portion of the generated sound data is indicative that a first one of the one or more components includes an anomaly (Para. [0089]) (Fig. 7).

Referring to Claim 40: Samadani discloses a sensor device, further comprising a CPU (310), at least one accelerometer (302) (Para. [0063]), a receiver (312), a timing device (“GPS”, Para. [0028]), or any combination thereof.

Referring to Claim 42: Samadani discloses a sensor device, wherein the sensor device (300) is configured to be attached to the railroad vehicle by plugging the sensor device into a socket of the railroad vehicle (Para. [0095]) (Figs. 9 and 10).
	Samadani’s bearing adapter 900 may be broadly but reasonably interpreted as having a “socket” for reception of the sensor 300 because it receives the protruding shapes of sensor 300 and receives machine screws 902.

Referring to Claim 44: Samadani discloses a sensor device, further comprising an accelerometer (302) configured to (i) monitor second sounds emanating from the one or more components of the railroad vehicle as the railroad vehicle moves along the track and (ii) generate second sound data associated with the monitored second sounds emanating from the one or more components (Para. [0063]).

Referring to Claim 47: Samadani discloses a sensor device, wherein the one or more components of the railroad vehicle (103) include one or more wheels (Fig. 7), one or more axles, one or more bearings (Fig. 6), one or more suspension components, one or more truck components, one or more bogie components, or any combination thereof (Para. [0007]) (Fig. 2).

Referring to Claim 48: Samadani discloses a sensor device, wherein the anomaly is a broken wheel, a damaged wheel, a chipped wheel, a cracked wheel, a derailed wheel, a broken axle, a wheel flat, a pitted wheel, a damaged axel, a broken bearing, a damaged bearing, a broken suspension component, a broken truck component, a damaged truck component, a broken bogie component, a damaged bogie component, or any combination thereof (Para. [0092]) (Figs. 6 and 7).

Referring to Claim 49: Samadani discloses a sensor device wherein the transmitting the anomaly signal occurs only responsive to the anomaly being a broken wheel, a damaged wheel, a chipped wheel, a cracked wheel, a derailed wheel, a broken truck, a broken bearing, a damaged bearing, a damaged truck, a broken bogie, a damaged bogie, or any combination thereof (i.e., dependent upon the severity of the defect) (Para. [0085]) (Figs. 6 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Samadani in view of Nayebi (US 2008/0074679 A1).
Referring to Claim 41: Samadani teaches a sensor device, wherein the sensor device is configured to be 
	Samadani does not specifically teach that the sensor device is magnetically attached.
	However, Nayebi teaches a method, apparatus, and system for non-contact manual measurement of a wheel profile having “a magnet for removably attaching said witness groove measurement device onto a train wheel” (Para. [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Samadani to attach the sensor device magnetically, as taught by Nayebi, in order to provide a convenient method of attachment that can be easily attached and removed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to railway sensor devices: 
US-7213789-B1; US-10507851-B1; US-5433111; US-20180273066; and US-20180222504-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617